 



Exhibit 10.1
AMENDMENT NO. 1 TO STOCKHOLDERS AGREEMENT
     This AMENDMENT NO. 1 TO STOCKHOLDERS AGREEMENT (this “Amendment”) is made
and entered into this 22nd day of February, 2006 by and among TD Ameritrade
Holding Corporation (the “Company”), the stockholders of the Company listed on
the signature pages hereto under the heading “R Parties” (collectively, the “R
Parties”), The Toronto-Dominion Bank, a Canadian chartered bank (“TD Bank”) and
TD Discount Brokerage Holdings LLC, a Delaware limited liability company and a
direct, wholly-owned subsidiary of TD Bank (“TD Holdings,” and collectively with
TD Bank, “TD”).
RECITALS
     WHEREAS, the parties hereto are parties to that certain Stockholders
Agreement dated as of June 22, 2005 (the “Original Agreement”);
     WHEREAS, the Original Agreement provides that, promptly after the closing
of the sale of TD Waterhouse Group, Inc. by TD to the Company, TD is required to
commence or cause to be commenced a tender offer (the “Tender Offer”) to
acquire, at a price of not less than $16 per share, a number of shares of Common
Stock constituting the lesser of (A) 8% of the outstanding shares of Common
Stock and (B) the number of shares that would result in TD Beneficially Owning
Voting Securities representing 39.9% of the outstanding shares of Common Stock,
upon the terms and conditions set forth in Section 5.8 of the Original
Agreement;
     WHEREAS, in light of (among other things) the fact that the Common Stock
has been trading at a price per share in excess of the minimum price at which TD
is obligated to effect the Tender Offer, the Company, the R Parties and TD
desire to amend the Original Agreement to eliminate TD’s obligation to conduct
the Tender Offer and, in lieu thereof, to reflect TD’s agreement to purchase,
pursuant to one or more Plans described herein or otherwise, in each case in
open market purchases (including block trades, subject to the limitations set
forth below) effected in compliance with Rule 10b-18 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), at least 15,000,000
shares of Common Stock within six months of the date hereof;
     WHEREAS, in addition to the 15,000,000 shares which TD is agreeing to
purchase within six months of the date hereof, TD currently intends to acquire
up to 15,000,000 additional shares of Common Stock by January 24, 2007; and
     WHEREAS, in accordance with Section 6.4 of the Original Agreement, each of
TD, the R Parties and the Outside Independent Directors Committee has approved
this Amendment and the transactions contemplated hereby.
     NOW THEREFORE, in consideration of the foregoing, and of the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
          SECTION 1.1. Definitions. Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the Original
Agreement.
ARTICLE II
AMENDMENTS TO THE ORIGINAL AGREEMENT
          SECTION 2.1. Amendment to the Recitals. The second paragraph of the
Recitals of the Original Agreement is hereby deleted in its entirety.
          SECTION 2.2. Amendment to Section 1.1 (Definitions). Section 1.1 of
the Original Agreement is hereby amended and supplemented to add the following
definitions:
          “Closing” means the closing under the Share Purchase Agreement.
          “JR” means J. Joe Ricketts.
          SECTION 2.3. Amendment to Section 3.2 (Specific Transfer
Restrictions). Section 3.2(g) of the Original Agreement is hereby amended by
amending and restating clause (v) thereof in its entirety as follows: “to TD or
any of its Subsidiaries pursuant to the purchases contemplated by Section 5.8(a)
hereof or otherwise, subject to the limitations of Section 2.1(a)(i)(A) hereof.”
          SECTION 2.4. Elimination of Tender Offer Obligation; Amendment to
Section 5.8 (Tender Offer).
          (a) The Company and each of the R Parties hereby expressly waive and
release TD and its Affiliates from any and all obligations relating to the
Tender Offer.
          (b) Section 5.8 of the Original Agreement is hereby amended and
restated in its entirety as follows:
“Section 5.8. TD Share Purchases; No Company Repurchases. (a) Prior to
August 22, 2006, TD and/or one or more of its wholly-owned Subsidiaries shall
acquire at least 15,000,000 shares of Common Stock. Such acquisition may be
effected pursuant to one or more stock purchase plans meeting the requirements
of Rule 10b5-1(c)(1) under the Exchange Act (each, a “Plan” and together, the
“Plans”), to be established by TD promptly following February 22, 2006 (which
Plan or Plans will contemplate the purchase of up to an aggregate of at least
15,000,000 shares of Common Stock, on the terms and subject to the conditions
contained therein) or otherwise. Such acquisition shall be effected at such
times and on such terms as are determined by TD, in its sole discretion,
provided that all such purchases shall be effected by means of open market
purchases in compliance with Rule 10b-18 under the Exchange Act (including block
trades, provided that TD shall purchase at least 7,500,000 shares pursuant to
open market purchases that are not block purchases effected under the
once-a-week block purchase exception provided in Rule 10b-18(b)(4) under the
Exchange Act). TD

 



--------------------------------------------------------------------------------



 



shall give the Company written notice promptly following its satisfaction of its
obligations under this Section 5.8(a). The purchases contemplated by this
Section 5.8(a) shall be subject at all times to the restrictions contained in
Section 2.1(a)(i)(A) hereof. The Company and TD will cooperate with each other
to prepare and make all regulatory filings required as a result of or in order
to effect the purchases contemplated by this Section 5.8(a).
(b) Prior to August 22, 2006 (or such earlier date on which TD provides notice
to the Company of the satisfaction of TD’s obligations under Section 5.8(a))
(the “Term”), the Company shall not effect any repurchase of shares of Common
Stock. In the event that repurchases would otherwise be required under
Section 5.3 of this Agreement during the Term, the Company’s obligations to
effect such repurchases shall be tolled during the Term, and at the expiration
of the Term the Company shall use all reasonable efforts to repurchase any
shares which it otherwise would have been required to repurchase under
Section 5.3 during the Term, which repurchases shall be effected as promptly as
reasonably practicable (which may exceed 120 days) following the date of such
expiration.
(c) All share numbers referred to in this Section 5.8 shall be adjusted from
time to time to reflect any stock dividend paid in respect of, or any
subdivision, split, combination or reclassification effected with respect to,
the Common Stock after February 22, 2006.”
ARTICLE III
MISCELLANEOUS
          SECTION 3.1. Continued Effect of Original Agreement. As amended
hereby, the Original Agreement is hereby ratified and confirmed and agreed to by
all of the parties hereto and thereto and continues in full force and effect.
All references in the Original Agreement to the “Agreement” shall be read as
references to the Original Agreement, as amended by this Amendment and as it may
be further amended, supplemented, restated or otherwise modified from time to
time.
          SECTION 3.2. Counterparts. This Amendment may be executed by facsimile
in separate counterparts each of which shall be an original and all of which
taken together shall constitute one and the same agreement.
          SECTION 3.3. Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware (except to the
extent that mandatory provisions of federal law are applicable), without giving
effect to the principles of conflicts of law, and shall be binding upon the
successors and assigns of the parties.
[signature pages follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the date set forth in the first paragraph hereof.

            COMPANY:


TD AMERITRADE HOLDING CORPORATION
      By:           Name:           Title:           TD:


THE TORONTO-DOMINION BANK
      By:           Name:           Title:           TD DISCOUNT BROKERAGE
HOLDINGS LLC
      By:           Name:           Title:           R PARTIES:
            J. Joe Ricketts 
                        Marlene M. Ricketts              MARLENE M. RICKETTS
1994 DYNASTY TRUST
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



            J. JOE RICKETTS 1994 DYNASTY TRUST
      By:           Name:           Title:           RICKETTS GRANDCHILDREN
TRUST
      By:           Name:           Title:        

 